
	

114 S250 IS: Former Vice President Protection Improvement Act of 2015
U.S. Senate
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 250
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2015
			Mr. Hatch (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit threats against former Vice Presidents and
			 members of their families, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Former Vice President Protection Improvement Act of 2015.2.Threats against former Vice PresidentsSection 879 of title 18, United States Code, is amended—(1)in subsection (a)—(A)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; and(B)by inserting after paragraph (1) the following:(2)a former Vice President or a member of the immediate family of a former Vice President;; and(2)in subsection (b)(1)—(A)in subparagraph (A)—(i)by striking subsection (a)(1) and inserting paragraphs (1) and (2) of subsection (a); and(ii)by inserting or former Vice President after former President each place it appears; and(B)in subparagraph (B), by striking subsection (a)(2) and (a)(3) and inserting paragraphs (3) and (4) of subsection (a).  